Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 1 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 2 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 3 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 4 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 5 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 6 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 7 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 8 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document      Page 9 of 10
Case 19-02226-ABA   Doc 17    Filed 01/08/20 Entered 01/08/20 09:33:10   Desc Main
                             Document     Page 10 of 10
